Citation Nr: 1227913	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  07-31 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a disorder manifested by posttraumatic stress disorder (PTSD) and major depressive disorder, to include as secondary to service-connected residuals of left femur fracture and displacement of left patella.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.  He also served on active duty from May 1981 to April 1984 with a discharge under other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and May 2008 decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington, and Cleveland, Ohio, respectively.  Jurisdiction now resides at the Cleveland RO.  

The Board notes that the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  As will be discussed in detail below, the Board is reopening the Veteran's previously denied claim and remanding the claim for further evidentiary development.  Moreover, the Court of Appeals for Veterans Claims (Court) has held that a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the issue as above.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include a disorder manifested by PTSD and major depressive disorder, to include as secondary to service-connected residuals of left femur fracture and displacement of left patella is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed October 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a depressive psychiatric disorder. 
2.  The evidence received since the October 2004 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Since the October 2004 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).
For a claim to reopen, such as the Veteran's claim of service connection for an acquired psychiatric disorder, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A.       § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify currently applies to the issue on appeal; the standard of review and duty to assist do not apply to the claim unless it is reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with notice pertaining to his claim for service connection by a letter mailed in September 2005, and notice to include the effective-date element of the claim, by a letter mailed in March 2008.  Although the March 2008 VCAA letter was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, as will be discussed in detail below, the Board is reopening the Veteran's previously denied claim and remanding the matter for further development and readjudication of the claim.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Additionally, the September 2005 VCAA letter informed the Veteran as to the reason his acquired psychiatric disorder claim was previously denied:  "[y]our claim was previously denied because the evidence of record did not prove your condition to have occurred in, or to have been aggravated by your military service.  Therefore, the evidence you submit must be new and relate to this fact."  As such, the Veteran was adequately advised of the basis for the previous denial and of what evidence would be new and material to reopen the claim.  See Kent, supra.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA have been complied with to the extent required under the circumstances presented in this case.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  In his October 2007 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.
  
Accordingly, the Board will proceed to a decision as to the issue on appeal.







Service connection for an acquired psychiatric disorder 

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

For certain chronic disorders, including psychoses, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Claim to Reopen

The RO denied service connection for an acquired psychiatric disorder, in a June 1989 rating decision based on a finding that the Veteran's service treatment records were negative for an acquired psychiatric disorder and the evidence of record did not demonstrate a continuity of symptomatology.  That decision is final.

At the time of the prior final rating decision in June 1989, the record included the Veteran's service treatment records, post-service records, and the Veteran's statements.  

The Veteran's service treatment records reveal that the Veteran was injured in a motorcycle accident in June 1979.  His service treatment records were absent any complaint of or treatment for an acquired psychiatric disorder.  Post-service private treatment records document treatment for chronic anxiety in May 1987 and probable depression in August 1987.

In a March 1990 rating decision, the RO confirmed and continued the denial of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include as manifested by chest pain, because service treatment records were absent any reference to the claimed condition.  The Veteran filed a timely appeal, and his claim was subsequently denied by the Board in a December 1990 decision because "[a] chronic psychiatric disorder was first shown many years after service."      

When the Veteran's claim was denied by the RO in March 1990 and subsequently denied by the Board in December 1990, the additional evidence associated with the Veteran's claims folder following the June 1989 rating decision included a decision issued from the Social Security Administration (SSA) dated March 1988 awarding disability benefits.  The SSA decision noted a finding that the medical evidence associated with the Veteran's claim established that the Veteran had moderate to severe panic disorder, as well as generalized anxiety disorder and personality disorder with avoidant and dependent features.
   
In an October 2004 rating decision, the RO confirmed and continued the denial of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder because there was no additionally submitted evidence which indicated that the Veteran's acquired psychiatric disorder is related to his military service.  The Veteran did not appeal the October 2004 rating decision and the decision became final.      

When the Veteran's claim was denied by the RO in October 2004, the additional evidence associated with the Veteran's claims folder included VA treatment records which showed that he was treated for and diagnosed with depression.  The VA treatment records also documented the Veteran's stressors in his life including unemployment, homelessness, and relationship issues.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108.  Therefore, in order to reopen the claim, the evidence must show that the Veteran's acquired psychiatric disorder is related to his military service.

Since the October 2004 rating decision, in September 2005, the Veteran has applied to reopen his claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to his service-connected left femur and left patella disabilities.  In the January 2006 rating decision, the agency of original jurisdiction (AOJ) reopened and denied the claim.  Notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claim on its merits. The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

In reviewing the evidence added to the claims folder since the October 2004 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim, specifically evidence demonstrating a relationship between the Veteran's current acquired psychiatric disorder and his military service.  

In particular, a VA mental health evaluation dated in July 2008 documents the Veteran's report of the in-service motor vehicle accident and his complaints of depression.  After examination of the Veteran and consideration of his medical history, the VA psychologist, T.W., Psy.D., diagnosed the Veteran with recurrent major depressive disorder and concluded that the Veteran's permanent negative change was due to the in-service trauma, alienation, hopelessness, and self-trust issues.  As such, the additionally submitted evidence showing a relationship between the Veteran's current acquired psychiatric disorder and his military service serves to fulfill the crucial, but heretofore missing, element of medical nexus.  As such, this evidence is so significant that it must be considered in order to fairly decide the merits of the claim.  Accordingly, the Board concludes that new and material evidence pertaining to a relationship between the Veteran's acquired psychiatric disorder and his military service has been submitted.  The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is reopened.

As was indicated in the above VCAA discussion, VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened; to this extent only, the appeal is granted.


REMAND

For reasons expressed immediately below, the Board finds that the issue of entitlement to an acquired psychiatric disorder, to include PTSD and depressive disorder, to include as secondary to service-connected residuals of left femur fracture and displacement of left patella, must be remanded for additional evidentiary development.

SSA records

The Board observes that the Veteran submitted a copy of a decision from the Social Security Administration (SSA) dated March 1988 indicating that he is in receipt of disability benefits.  There is no indication in the record that any attempts have been made to obtain the medical records used in connection with this claim and, indeed, a complete copy of his SSA records does not appear to be associated with the claims folder.    
 
The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Additionally, the U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based. See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002). Under the circumstances presented here, the RO should request the Veteran's SSA medical records.

VA treatment records

The record indicates that the Veteran has consistently sought treatment from VA for his psychiatric disorder.  However, the last records in the claims folder date from April 2010 and his Virutal VA e-folder contains no VA treatment records.  The RO should ascertain if there are additional VA treatment records available and, if so, to obtain them and associate them with the claims folder.


VA examination

The Veteran asserts that his current acquired psychiatric disorder is the result of an in-service motorcycle accident.  Indeed, his service treatment records reveal that he was injured in a motorcycle accident in June 1979.  

The Veteran was afforded a VA examination in April 2010.  After examination of the Veteran review of his claims folder, and consideration of the Veteran's medical history to include the in-service motor vehicle accident, the VA examiner diagnosed the Veteran with depressive disorder, not otherwise specified (NOS).  He thereafter concluded that the Veteran's diagnosed depressive disorder is "not felt to be caused by or a result of his military service."  Crucially, however, the examiner did not provide a rationale for his conclusion that the Veteran's diagnosed depressive disorder, NOS, is not related to military service.  The VA examiner also declined to diagnosed the Veteran with PTSD.  The examiner's rationale for the absence of a PTSD diagnosis was based on his finding that the Veteran's PTSD signs and symptoms were felt to be significantly overexaggerated.  He further reported that none of the Veteran's prior inpatient hospitalizations supported a PTSD diagnosis.  On the contrary, the examiner noted that all of the Veteran's psychiatric admissions through the VA system substantiated a significant degree of substance dependence.   
Notably, however, the Board observes that a VA mental health examination conducted by T.W., Psy.D., documents a diagnosis of PTSD based in part on the Veteran's reported stressor.  Moreover, multiple VA mental health examinations conducted by J.I., LCSW, note diagnoses of PTSD.  See, e.g., a VA treatment record dated in December 2008.  The Board further observes that the VA examiner did not address these diagnoses of PTSD in rendering his conclusion that the Veteran does not currently suffer from PTSD.  Moreover, in finding that the previous medical records did not document a diagnosis of PTSD, it appears that the VA examiner did not review the Veteran's entire claims folder.  

Thus, the rationale provided by the VA examiner is inadequate, in that he did not provide a rationale as to his conclusion that the Veteran's depressive disorder, NOS, is not related to military service, and that it appears that he did not review the Veteran's entire claims folder, thereby rendering the examination as a whole inadequate and requiring a remand for an additional examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. The RO should request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

2. The RO should obtain and associate with either the claims folder or the Veteran's Virtual VA e-folder all relevant VA treatment records developed between April 2010 and the present.  All efforts to obtain these records must be documented for inclusion in the claims folder, and all efforts to obtain these records must be continued until it is determined that further efforts would be futile.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in paragraph (1) above, schedule the Veteran for a VA mental disorder examination by a psychiatrist to determine the etiology of any diagnosed acquired psychiatric disorder.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

After examining the Veteran, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should identify all current psychiatric disorders.  The examiner should then respond to the following questions:

a. Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder is causally related to the Veteran's period of active duty service, to include a motorcycle accident in June 1979?  

b. If PTSD is diagnosed (under DSM-IV criteria), then identify the specific stressor(s) upon which the diagnosis is based. 

c. If PTSD is not diagnosed, then explain why the Veteran does not meet the criteria for the diagnosis.  The examiner should specifically address the findings of T.W., Psy.D. dated in July 2008 as well as the findings of J.I., LCSW documenting diagnoses of PTSD. 

d. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed acquired psychiatric disorder is either (1) caused or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected residuals of left femur fracture and displacement of the left patella?  If the examiner finds that the acquired psychiatric disorder is aggravated by the service-connected residuals of left femur fracture and/or displacement of the left patella, then he/she should quantify the degree of aggravation, if possible.

4. The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran must be included in the claims folder and it must reflect that it was sent to his last known address of record.  If the Veteran fails to report to the scheduled examination, it must be indicated in the claims folder if the notification letter was returned as undeliverable.

5. Readjudicate the claim of service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, to include as secondary to service-connected residuals of left femur fracture and displacement of left patella.  If the claim remains denied, issue an appropriate Supplemental Statement of the Case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


